Citation Nr: 1303197	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-12 868	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic rhinosinusitis, status post surgery.

2.  Entitlement to an initial compensable rating for residuals of a left index finger fracture.

3.  Entitlement to an initial compensable rating in excess in excess for residuals of a left abdominal fat pad graft scar.

4.  Entitlement to an initial compensable rating for residuals of a left ulnar nerve surgery prior to December 14, 2009.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ulnar nerve surgery since December 14, 2009.

6.  Entitlement to service connection for residuals of chemical burns to both eyes.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Of particular interest, in the December 2005 rating decision, the VA RO in Winston-Salem, North Carolina, granted service connection for residuals of a left ulnar nerve surgery and assigned a zero percent disability rating.  Later in a December 2010 rating decision, the VA RO in Pittsburgh, Pennsylvania, assigned a 10 percent disability rating  for residuals of a left ulnar nerve surgery effective December 14, 2009.  The VA RO in  Montgomery, Alabama, has current jurisdiction over the claims file.  In light of the above, the issues are as stated on the title page.

The appellant was scheduled for a videoconference hearing on January 30, 2013, with the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 1982 to June 2005.

2.	On October 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


